Iohn Man plaint. conta Iohn Wing Defend* in an action of debt of nine pounds one Shilling and six pence in money Remaining due upon the ballance of Accompt as shalbee made appear with other due damages &c. . . . The Jury brought in a Special Verdict. Viz* if the testimony of one man to an Acco* which hee hath received from another under his hand, the Defend* not denying it bee a sufficient testimony to the proving of a debt then wee finde for the plaint. Eight pounds in money and costs of Court, if not wee finde for the Defend* costs of Court. The Magistrates Iudge for the plaint. Eight pounds in money and costs of Court granted twenty one Shillings.
Execution issued 13. Aug° 1679.